Citation Nr: 0321316	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  98-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, single vessel, right coronary artery 
with hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Columbia, South 
Carolina.  In that decision, the RO denied a compensable 
rating for left ear hearing loss and a rating in excess of 30 
percent rating for coronary artery disease with hypertension.  

The veteran duly appealed the RO's decision to the Board.  In 
an April 2000 decision, the Board denied a compensable rating 
for left ear hearing loss and a rating in excess of 30 
percent for coronary artery disease with hypertension.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending at the Court, the VA Office of General Counsel, on 
behalf of the Secretary, and the veteran's attorney filed a 
Joint Motion to Vacate and Remand the Board's April 2000 
decision.  In a March 2001 order, the Court granted the 
parties' motion.


REMAND

Since the Board's April 2000 decision, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

The VCAA requires that VA notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including "which portion of any such information and 
evidence is to be provided by which party."  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the record indicates that the veteran has not yet received 
the required notification.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In the March 2001 Joint Motion discussed above, the parties 
indicated that VA had failed in its duty to assist the 
veteran as the examinations on which the Board's April 2000 
decision was based did not include either an exercise stress 
test that used METS or a MUGA scan to measure the veteran's 
left ventricular ejection.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2002).

In light of the Joint Motion, in June 2002, the Board began 
additional evidentiary development, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2).  Specifically, the Board 
sought to obtain a VA medical examination report, which 
included the requested stress test.  Pursuant to the Board's 
request, the veteran underwent VA medical examinations in 
March and May 2003.  Unfortunately, the required stress test 
results are not of record, although it appears that they may 
have been conducted.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain an appellant's 
waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In light of the new judicial precedent discussed above, the 
Board is compelled to remand the veteran's case to the RO for 
consideration of the additional evidence obtained by the 
Board.  In addition, because the stress test results are not 
of record, additional evidentiary development must be 
completed in this case prior to consideration by the RO.  

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the Columbia VA 
Medical Center (VAMC) to determine 
whether the required stress tests were 
conducted as part of the March or May 
2003 VA medical examinations.  If so, the 
RO should forward the veteran's claims 
folder to the physician who conducted the 
May 2003 examination (Narendra Patel, 
M.D.), if available, for the purposes of 
obtaining an addendum to the examination 
report.  If Dr. Patel is unavailable, 
another qualified physician may provide 
the addendum.  Specifically, the VA 
physician should provide an opinion as to 
whether the veteran's service-connected 
coronary artery disease with hypertension 
results in:  a) Chronic congestive heart 
failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent; or b) 
More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

3.  If the RO determines that the 
required stress test was not conducted, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive VA 
cardiovascular examination to determine 
the current severity of his coronary 
artery disease with hypertension.  The 
examination should include appropriate 
diagnostic testing, including an exercise 
stress test that uses METS or a MUGA scan 
to measure the veteran's left ejection 
fraction.  After examining the veteran 
and reviewing the claims folder and all 
diagnostic testing performed in 
connection with the examination, the 
examiner should provide an opinion as to 
whether the veteran's service-connected 
coronary artery disease with hypertension 
results in:  a) Chronic congestive heart 
failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, 
dizziness or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent; or b) 
More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If any development requested 
above has not been completed, remedial 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
should also ensure that all notification 
and development actions required by the 
VCAA have been completed in full.

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




